Exhibit 10.1

Execution Version

SUPPORT AGREEMENT

This SUPPORT AGREEMENT, dated as of April 27, 2014 (this “Agreement”), is by and
among Energy Transfer Partners, L.P., a Delaware limited partnership (“ETP”),
Drive Acquisition Corporation, a Delaware corporation and direct wholly owned
subsidiary of ETP (“Merger Sub,” and together with ETP, the “ETP Parties”), Sam
L. Susser and Susser Family Limited Partnership (the “Stockholders”).

RECITALS:

WHEREAS, concurrently with the execution of this Agreement, the ETP Parties,
Energy Transfer Partners GP, L.P., a Delaware limited partnership and the
general partner of ETP, Heritage Holdings, Inc., a Delaware corporation and
indirect wholly owned subsidiary of ETP, Susser Holdings Corporation, a Delaware
corporation (the “Company”), and, solely for the purposes of
Section 5.2(b)(iv)(E) and Article VIII therein, Energy Transfer Equity, L.P., a
Delaware limited partnership, are entering into an Agreement and Plan of Merger,
dated as of the date hereof (as amended, supplemented, restated or otherwise
modified from time to time, the “Merger Agreement”), pursuant to which, subject
to the terms and conditions therein, among other things, Merger Sub will merge
with and into the Company (the “Merger”), with the Company as the surviving
entity as a direct and indirect wholly owned subsidiary of ETP, and each share
of common stock of the Company (“Company Common Stock”) will be converted into
the right to receive the merger consideration specified therein; and

WHEREAS, as of the date hereof, each Stockholder is the record or beneficial
owner in the aggregate of, and has the right to vote and dispose of, the number
of shares of Company Common Stock set forth opposite such Stockholder’s name on
Schedule I hereto; and

WHEREAS, as a material condition and inducement to the ETP Parties to enter into
the Merger Agreement, the ETP Parties have required that the Stockholders agree,
and each Stockholder has agreed, to enter into this agreement and abide by the
covenants and obligations with respect to the Covered Shares (as hereinafter
defined) set forth herein.

NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:

ARTICLE 1

GENERAL

Section 1.1 Defined Terms. The following capitalized terms, as used in this
Agreement, shall have the meanings set forth below. Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed thereto in the
Merger Agreement.

“Company Entity” means each of the Company and its Subsidiaries.



--------------------------------------------------------------------------------

“Covered Shares” means, with respect to each Stockholder, such Stockholder’s
Existing Shares, together with any shares of Company Common Stock that such
Stockholder acquires, either beneficially or of record, on or after the date
hereof, including any shares of Company Common Stock received as dividends, as a
result of a split, reverse split, combination, merger, consolidation,
reorganization, reclassification, recapitalization or similar transaction or
upon exercise of any option, warrant or other security or instrument
exercisable, convertible or exchangeable into shares of Company Common Stock,
but excluding any shares of Company Common Stock Transferred by a Stockholder
pursuant to clause (ii) of the definition of Permitted Transfer.

“Existing Shares” means, with respect to each Stockholder, all shares of Company
Common Stock owned, either beneficially or of record, by such Stockholder on the
date of this Agreement.

“Permitted Transfer” means a Transfer by a Stockholder of (i) any Covered Shares
to an Affiliate of such Stockholder or for estate planning, provided that any
such transferee agrees in writing to assume all of such transferring
Stockholder’s obligations hereunder in respect of the Covered Shares subject to
such Transfer and to be bound by, and comply with, the terms of this Agreement,
with respect to the Covered Shares subject to such Transfer, and all other
Covered Shares owned beneficially or of record from time to time by such
transferee, to the same extent as such Stockholder is bound hereunder (ii) up to
100,000 Covered Shares for charitable purposes.

“Transfer” means, directly or indirectly, to sell, transfer, assign or otherwise
dispose of (whether by merger or consolidation (including by conversion into
securities or other consideration as a result of such merger or consolidation),
by tendering into any tender or exchange offer, by testamentary disposition, by
operation of law or otherwise), either voluntarily or involuntarily, or to enter
into any contract, option or other arrangement or understanding with respect to
the voting of or sale, transfer, conversion, assignment or other disposition of
(whether by merger or consolidation (including by conversion into securities or
other consideration as a result of such merger or consolidation), by tendering
into any tender or exchange offer, by testamentary disposition, by operation of
law or otherwise).

ARTICLE 2

VOTING

Section 2.1 Agreement to Vote Covered Shares; Agreement to Make Common Unit
Election.

(a) Agreement to Vote Covered Shares. Each Stockholder hereby irrevocably and
unconditionally agrees that, during the term of this Agreement, at any meeting
of the stockholders of the Company properly called, including any adjournment or
postponement thereof, and in connection with any written consent of the
stockholders of the Company (or any class or subdivision thereof) properly
delivered, the Stockholder shall, in each case to the fullest extent that the
Covered Shares are entitled to vote thereon or consent thereto, solely in their
capacity as the beneficial owners of the Covered Shares and not in any other
capacity including as a director or officer of the Company, as applicable:

 

2



--------------------------------------------------------------------------------

(i) appear at each such meeting or otherwise cause its Covered Shares to be
counted as present thereat for purposes of calculating a quorum; and

(ii) vote (or cause to be voted), in person or by proxy, or deliver (or cause to
be delivered) a written consent covering, all of the Covered Shares:

(A) in favor of the approval or adoption of, or consent to, the Merger
Agreement, and any other action submitted for the vote or written consent of
stockholders of the Company pursuant to the Merger Agreement;

(B) against the approval or adoption of (x) any Acquisition Proposal or any
other action, agreement, transaction or proposal made in opposition to the
approval of the Merger Agreement or inconsistent with the Merger and the other
transactions contemplated by the Merger Agreement, or (y) any action, agreement,
transaction or proposal that is intended, or would reasonably be expected, to
result in a material breach of any covenant, agreement, representation, warranty
or any other obligation of the Company contained in the Merger Agreement or of
such Stockholder contained in this Agreement; and

(C) against any action, agreement, transaction or proposal that is intended,
would reasonably be expected, or the result of which would reasonably be
expected, to materially impede, interfere with, delay, postpone, discourage,
frustrate the purposes of or adversely affect the Merger or the other
transactions contemplated by the Merger Agreement, including but not limited to
the following actions (other than the Merger and the other transactions
contemplated by the Merger Agreement and actions requested or expressly
permitted by ETP): (1) any extraordinary corporate transaction, such as a
merger, consolidation or other business combination involving a Company Entity;
(2) a sale, lease or transfer of a material amount of assets of a Company
Entity, or a reorganization, recapitalization, dissolution, liquidation or
winding up of a Company Entity; (3) (x) any change in a majority of persons who
constitute the Board of Directors of the Company as of the date hereof, except
for changes requested or expressly permitted by ETP, (y) any change in the
present capitalization of the Company or any amendment to any charter, bylaws,
limited liability company agreement, limited partnership agreement or other
company constituent document of any Company Entity, or (z) any other material
change in a Company Entity’s organizational structure or business.

(b) Agreement to Make Common Unit Election. Each Stockholder hereby irrevocably
and unconditionally agrees to make a Common Unit Election (as defined in, and
for purposes of, Section 2.1(a)(iii) of the Merger Agreement), with respect to
all of its Covered Shares, in accordance with the election procedures set forth
in Section 2.2 of

 

3



--------------------------------------------------------------------------------

the Merger Agreement, as promptly as reasonably practicable following its
receipt of an Election Form with respect to its Covered Shares, and to cause
such election to remain valid and effective at all times until and including the
Effective Time. Each Stockholder understands and agrees that by making such
Common Unit Election it will, subject to the terms and conditions of the Merger
Agreement, be entitled to receive Common Units (and cash in lieu of fractional
Common Units) in consideration for its Covered Shares, and that, except as set
forth in Section 2.1(a)(iii) of the Merger Agreement, it will not be entitled to
receive any cash consideration (other than cash in lieu of fractional Common
Units) as consideration for its Covered Shares.

Section 2.2 No Inconsistent Agreements. Each Stockholder hereby represents,
covenants and agrees that, except for this Agreement, such Stockholder (a) has
not entered into, and shall not enter into at any time while this Agreement
remains in effect, any voting agreement or voting trust with respect to its
Covered Shares, (b) has not granted, and shall not grant at any time while this
Agreement remains in effect, a proxy, consent or power of attorney with respect
to its Covered Shares and (c) has not taken and shall not take any action that
would make any representation or warranty of such Stockholder contained herein
untrue or incorrect in any material respect or have the effect of preventing or
disabling such Stockholder from performing in any material respect any of its
obligations under this Agreement.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of the Stockholders. Each Stockholder
(except to the extent otherwise provided herein) hereby represents and warrants
to the ETP Parties, severally for itself and with respect to its Covered Shares
only, and not jointly with the other Stockholders or with respect to the Covered
Shares of any other Stockholder, as follows:

(a) Authorization; Validity of Agreement; Necessary Action. Such Stockholder has
the requisite power and authority and/or capacity to execute and deliver this
Agreement and to carry out its obligations hereunder. The execution and delivery
by such Stockholder of this Agreement and the performance by it of the
obligations hereunder have been duly and validly authorized by such Stockholder
and no other actions or proceedings are required on the part of such Stockholder
to authorize the execution and delivery of this Agreement or the performance by
such Stockholder of its obligations hereunder. This Agreement has been duly
executed and delivered by such Stockholder and, assuming the due authorization,
execution and delivery of this Agreement by the ETP Parties, constitutes a
legal, valid and binding agreement of such Stockholder, enforceable against it
in accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equitable principles.

 

4



--------------------------------------------------------------------------------

(b) Ownership. Such Stockholder is the record or beneficial owner of, and has
good title to, its Existing Shares, free and clear of any Liens, except as may
be provided for in this Agreement. All of such Stockholder’s Covered Shares from
the date hereof through and on the Closing Date will be beneficially or legally
owned by such Stockholder, except in the case of a Permitted Transfer of any
Covered Shares (in which case this representation shall, with respect to such
Covered Shares, be made by the transferee of such Covered Shares). Except as
provided for in this Agreement, such Stockholder has and will have at all times
through the Closing Date sole voting power (including the right to control such
vote as contemplated herein), sole power of disposition, sole power to issue
instructions with respect to the matters set forth in Article 2 hereof, and sole
power to agree to all of the matters set forth in this Agreement, in each case
with respect to all of such Stockholder’s Existing Shares and with respect to
all of such Stockholder’s Covered Shares at any time through the Closing Date,
except in the case of a Permitted Transfer (in which case this representation
shall, with respect to such Covered Shares, be made by the transferee of such
Covered Shares). Such Stockholder does not, directly or indirectly, legally or
beneficially own or have any option, warrant or other right to acquire any
securities of a Company Entity that are or may by their terms become entitled to
vote or any securities that are convertible or exchangeable into or exercisable
for any securities of a Company Entity that are or may by their terms become
entitled to vote, nor is such Stockholder subject to any contract, agreement,
arrangement, understanding or relationship, other than this Agreement, that
obligates it to vote, acquire or dispose of any securities of a Company Entity.

(c) No Violation. Neither the execution and delivery of this Agreement by such
Stockholder nor its performance of its obligations under this Agreement will
(i) result in a violation or breach of, or conflict with any provisions of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination or cancellation
of, or give rise to a right of purchase under, or result in the creation of any
Lien (other than under this Agreement) upon any of the properties, rights or
assets (including but not limited to its Existing Shares) owned by such
Stockholder under, any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, deed of trust, license, contract, lease, agreement or other
instrument or obligation of any kind to which such Stockholder is a party or by
which it or any of its respective properties, rights or assets may be bound,
(ii) violate any Law applicable to such Stockholder or any of its properties,
rights or assets, or (iii) result in a violation or breach of or conflict with
its organizational and governing documents, except in the case of clause (i) as
would not reasonably be expected to prevent or materially delay the ability of
such Stockholder to perform its obligations hereunder.

(d) Consents and Approvals. No consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity is necessary
to be obtained or made by such Stockholder in connection with its execution,
delivery and performance of this Agreement, except for any reports under
Sections 13(d) and 16 of the Exchange Act as may be required in connection with
this Agreement and the transactions contemplated hereby.

 

5



--------------------------------------------------------------------------------

(e) Reliance by ETP. Such Stockholder understands and acknowledges that the ETP
Parties are entering into the Merger Agreement in reliance upon such
Stockholder’s execution and delivery of this Agreement and the representations,
warranties, covenants and obligations of such Stockholder contained herein.

(f) Adequate Information. Such Stockholder acknowledges that it is a
sophisticated party with respect to its Covered Shares and has adequate
information concerning the business and financial condition of the Company to
make an informed decision regarding the transactions contemplated by this
Agreement and has, independently and without reliance upon any of the ETP
Parties and based on such information as such Stockholder has deemed
appropriate, made its own analysis and decision to enter into this Agreement.
Such Stockholder acknowledges that no ETP Party has made or is making any
representation or warranty, whether express or implied, of any kind or character
except as expressly set forth in this Agreement.

Section 3.2 Representations and Warranties of ETP. ETP hereby represents and
warrants to each Stockholder that the execution and delivery of this Agreement
by ETP and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary action on the part of the board of directors of
the general partner of the general partner of ETP. The ETP Parties acknowledge
that no Stockholder has made and no Stockholder is making any representation or
warranty of any kind except as expressly set forth in this Agreement.

ARTICLE 4

OTHER COVENANTS

Section 4.1 Prohibition on Transfers, Other Actions.

(a) Each Stockholder hereby agrees, except for a Permitted Transfer, not to
(i) Transfer any of the Covered Shares, beneficial ownership thereof or any
other interest therein, (ii) enter into any agreement, arrangement or
understanding, or take any other action, that violates or conflicts with, or
would reasonably be expected to violate or conflict with, or would reasonably be
expected to result in or give rise to a violation of or conflict with, such
Stockholder’s representations, warranties, covenants and obligations under this
Agreement, or (iii) take any action that would restrict or otherwise affect such
Stockholder’s legal power, authority and right to comply with and perform its
covenants and obligations under this Agreement. Any Transfer in violation of
this provision shall be null and void.

(b) Each Stockholder agrees that if it attempts to Transfer (other than a
Permitted Transfer), vote or provide any other Person with the authority to vote
any of the Covered Shares other than in compliance with this Agreement, such
Stockholder shall unconditionally and irrevocably (during the term of this
Agreement) instruct the Company to not, (i) permit any such Transfer on its
books and records, (ii) issue a book-entry interest or a new certificate
representing any of the Covered Shares, or (iii) record such vote unless and
until such Stockholder has complied in all respects with the terms of this
Agreement.

 

6



--------------------------------------------------------------------------------

(c) Each Stockholder agrees that it shall not, and shall cause each of its
controlled Affiliates to not, become a member of a “group” (as that term is used
in Section 13(d) of the Exchange Act) that such Stockholder or such controlled
Affiliate is not currently a part of and that has not been disclosed in a filing
with the SEC prior to the date hereof (other than with the ETP Parties including
as a result of entering into this Agreement) for the purpose of opposing or
competing with the transactions contemplated by the Merger Agreement.

(d) Each Stockholder agrees not to take any action that would make any of its
representations or warranties contained herein untrue or incorrect in any
material respect or would reasonably be expected to have the effect of
preventing, impeding or interfering with or adversely affecting in any material
respect its performance of its obligations under or contemplated by this
Agreement.

Section 4.2 Further Assurances. Each of the parties hereto agrees that it will
use its commercially reasonable efforts to do all things reasonably necessary to
effectuate the provisions of this Agreement.

Section 4.3 Waiver of Appraisal Rights and Claims. Each Stockholder hereby
waives any and all rights of appraisal or rights to dissent from the
consummation of the Merger and any transactions contemplated by the Merger
Agreement.

ARTICLE 5

NO SOLICITATION

Section 5.1 No Solicitation. Prior to the termination of this Agreement, each
Stockholder, solely in their capacity as the beneficial owners of the Covered
Shares and not in any other capacity including as a director or officer of the
Company, as applicable, (a) shall not, directly or indirectly, take any action
with respect to any Acquisition Proposal that the Company is prohibited from
taking under Section 5.4 of the Merger Agreement and (b) shall, to the extent
required of the Company by Section 5.4 of the Merger Agreement, immediately
cease and cause to be terminated all existing discussions or negotiations with
any third party conducted prior to the date of this Agreement that relate to any
Acquisition Proposal.

Notwithstanding any provision in this Agreement to the contrary, the
Stockholders have entered into this Agreement solely in their capacity as the
beneficial owners of the Covered Shares, and nothing herein shall limit or
effect any actions taken by any Stockholder or Representative of a Stockholder
in such Stockholder’s or such Representative’s capacity as a director or officer
of the Company. In addition, for purposes of this Agreement, the Company shall
be deemed not to be an Affiliate of any of the Stockholders, and any officer,
director, employee, agent or advisor of the Company (in each case, in their
capacities as such), shall be deemed not to be a Representative of a
Stockholder.

 

7



--------------------------------------------------------------------------------

ARTICLE 6

MISCELLANEOUS

Section 6.1 Termination. This Agreement shall remain in effect until the
earliest to occur of (a) the Effective Time, (b) a Change of Recommendation,
(c) the termination of the Merger Agreement in accordance with the terms
thereof, and (d) the mutual written consent of the ETP Parties, on the one hand,
and all of the Stockholders, on the other hand, to terminate this Agreement,
upon which, in each case, this Agreement shall terminate and be of no further
force and effect with respect to all parties hereto. In addition, ETP may
terminate this Agreement with respect to all or any portion of any Stockholder’s
Covered Shares by delivering a written notice to such Stockholder stating the
portion of such Stockholder’s Covered Shares with respect to which this
Agreement is terminated (in which case such Stockholder’s obligations hereunder
shall terminate only with respect to the portion of its Covered Shares so
identified). Nothing in this Section 6.1 and no termination of this Agreement
shall relieve or otherwise limit any party of liability for any breach of this
Agreement occurring prior to such termination.

Section 6.2 No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in any ETP Party any direct or indirect ownership or incidence of
ownership of or with respect to any Covered Shares. All rights, ownership and
economic benefit relating to the Covered Shares of any Stockholder shall remain
vested in and belong to such Stockholder, and ETP shall have no authority to
direct such Stockholder in the voting or disposition of any of its Covered
Shares, except as otherwise provided herein.

Section 6.3 Publicity. Each Stockholder hereby permits ETP and the Company to
include and disclose in the Proxy Statement/Prospectus, and in such other
schedules, certificates, applications, agreements or documents as such entities
mutually determine to be necessary or appropriate in connection with the
consummation of the Merger and the transactions contemplated by the Merger
Agreement such Stockholder’s identity and ownership of the Covered Shares and
the nature of such Stockholder’s commitments, arrangements and understandings
pursuant to this Agreement. ETP and the Company hereby permit each Stockholder
to disclose this Agreement and the transactions contemplated by the Merger
Agreement in any reports required to be filed by such Stockholder or any of its
Affiliates under Sections 13(d) and 16 of the Exchange Act.

Section 6.4 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given (a) upon personal delivery to the party to be
notified; (b) when received when sent by email or facsimile by the party to be
notified, provided, however, that notice given by email or facsimile shall not
be effective unless either (i) a duplicate copy of such email or fax notice is
promptly given by one of the other methods described in this Section 6.4 or
(ii) the receiving party delivers a written confirmation of receipt for such
notice either by email or fax or any other method described in this Section 6.4;
or (c) when delivered by a courier (with confirmation of delivery); in each case
to the party to be notified at the following address:

 

8



--------------------------------------------------------------------------------

If to ETP or Merger Sub, to:

Energy Transfer Partners, L.P.

3738 Oak Lawn Avenue

Dallas, Texas 75219

Attention: Thomas P. Mason, Senior Vice President, General Counsel and Secretary

Facsimile: (214) 981-0706

Email: Tom.Mason@energytransfer.com

with a copy (which shall not constitute notice) to:

Vinson & Elkins L.L.P.

1001 Fannin Street

Suite 2500

Houston, Texas 77002

Facsimile: (713) 615-5650

Attention: W. Matthew Strock, Esq.

Lande A. Spottswood, Esq.

Email:       mstrock@velaw.com

lspottswood@velaw.com

If to any Stockholder, to the address set forth below such Stockholder’s name on
Schedule I hereto.

Section 6.5 Interpretation. The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section references are to this Agreement unless otherwise specified. Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” The meanings
given to terms defined herein shall be equally applicable to both the singular
and plural forms of such terms. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. This Agreement is the product of negotiation
by the parties having the assistance of counsel and other advisers. It is the
intention of the parties that this Agreement not be construed more strictly with
regard to one party than with regard to the others.

Section 6.6 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument, and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered (by telecopy, electronic delivery or otherwise) to the other
parties. Signatures to this Agreement transmitted by facsimile transmission, by
electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing the original signature.

 

9



--------------------------------------------------------------------------------

Section 6.7 Entire Agreement. This Agreement and, solely to the extent of the
defined terms referenced herein, the Merger Agreement, together with the
schedule annexed hereto, constitute the entire agreement, and supersede all
other prior agreements and understandings, both written and oral, between the
parties, or any of them, with respect to the subject matter hereof and thereof,
and this Agreement is not intended to grant standing to any person other than
the parties hereto.

Section 6.8 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

(a) THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER AT LAW, IN
CONTRACT OR IN TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE
TO THIS AGREEMENT OR THE NEGOTIATION, EXECUTION OR PERFORMANCE HEREOF, SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE
(WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE
THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
DELAWARE.

(b) EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 6.9 Amendment; Waiver. The obligations of any Stockholder hereunder may
not be modified or amended except by an instrument in writing signed by ETP and
by each Stockholder with respect to which such modification or amendment will be
effective. Each party may waive any right of such party hereunder by an
instrument in writing signed by such party and delivered to the party benefiting
from such waiver. No amendment or waiver shall be permitted or effective without
the prior written consent of the Company.

Section 6.10 Jurisdiction; Specific Enforcement. The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed, or were threatened to be not performed, in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that, prior to a valid termination of this Agreement pursuant
to Section 6.1 herein, in addition to any other remedy that may be available to
it, including monetary damages, each of the parties shall be entitled to seek an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware), and all such rights and remedies at law or in equity shall
be cumulative. The parties further agree that no party to this Agreement shall
be required to obtain, furnish or post any bond or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section 6.10 and each party waives any objection to the imposition of such
relief or any right it may have to require the obtaining, furnishing or posting
of any such bond or

 

10



--------------------------------------------------------------------------------

similar instrument. In addition, each of the parties hereto irrevocably agrees
that any legal action or proceeding with respect to this Agreement and the
rights and obligations arising hereunder, or for recognition and enforcement of
any judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware). Each of the
parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement or any of the
transactions contemplated by this Agreement in any court other than the
aforesaid courts. Each of the parties hereto hereby irrevocably waives, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any action or proceeding with respect to this Agreement, (a) any claim that
it is not personally subject to the jurisdiction of the above named courts,
(b) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (c) to the
fullest extent permitted by the applicable Law, any claim that (i) the suit,
action or proceeding in such court is brought in an inconvenient forum, (ii) the
venue of such suit, action or proceeding is improper or (iii) this Agreement, or
the subject matter hereof, may not be enforced in or by such courts. To the
fullest extent permitted by applicable Law, each of the parties hereto hereby
consents to the service of process in accordance with Section 6.4; provided,
however, that nothing herein shall affect the right of any party to serve legal
process in any other manner permitted by Law. The parties further agree that, by
seeking the remedies provided for in this Section 6.10, no party hereto shall in
any respect waive its right to seek any other form of relief that may be
available to it under this Agreement, including monetary damages in the event
that this Agreement has been terminated or in the event that the remedies
provided for in this Section 6.10 are not available or otherwise are not
granted.

Section 6.11 Severability. To the fullest extent permitted by law, any term or
provision of this Agreement, or the application thereof, that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is illegal, void,
invalid or unenforceable, the parties hereto agree that the court making such
determination shall have the power to limit the term or provision, to delete
specific words or phrases, or to replace any illegal, void, invalid or
unenforceable term or provision with a term or provision that is legal, valid
and enforceable and that comes closest to expressing the intention of the
illegal, void, invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified. To the fullest extent permitted by law, in
the event such court does not exercise the power granted to it in the prior
sentence, the parties hereto shall replace such invalid or unenforceable term or
provision with a valid and enforceable term or provision that will achieve, to
the extent possible, the original economic, business and other purposes of such
invalid or unenforceable term as closely as possible in an acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

 

11



--------------------------------------------------------------------------------

Section 6.12 Expenses. Except as otherwise expressly provided herein or in the
Merger Agreement, all costs and expenses incurred in connection with this
Agreement and the actions contemplated hereby shall be paid by the party
incurring such expenses, whether or not the Merger is consummated.

Section 6.13 Successors and Assigns; Third Party Beneficiaries.

(a) Except in connection with a Permitted Transfer, neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned by any
of the parties hereto (whether by operation of Law or otherwise) without the
prior written consent of the other parties. Any assignment in violation of the
foregoing shall be null and void. Subject to the preceding two sentences, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the parties and their respective successors and assigns.

(b) Other than the Company with respect to Section 6.3 hereof, this Agreement is
not intended to and shall not confer upon any Person (other than the parties
hereto) any rights or remedies hereunder.

[Signature pages follow.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

ETP: ENERGY TRANSFER PARTNERS, L.P. By:   Energy Transfer Partners GP, L.P., its
general partner By:   Energy Transfer Partners, L.L.C., its general partner By:
 

/s/ Martin Salinas, Jr.

  Name: Martin Salinas, Jr.   Title: Chief Financial Officer

 

MERGER SUB: DRIVE ACQUISITION CORPORATION By:  

/s/ Martin Salinas, Jr.

  Name: Martin Salinas, Jr.   Title: Chief Financial Officer

 

[Signature Page of ETP and Merger Sub to Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

STOCKHOLDERS:

 

By:  

/s/ Sam L. Susser

    SUSSER FAMILY LIMITED   Name: Sam L. Susser     PARTNERSHIP       By:  

SUSSER FAMILY PARTNERSHIP

GP LLC

      By:  

/s/ Sam L. Susser

        Name: Sam L. Susser         Title: President

 

[Signature Page of Stockholders to Support Agreement]



--------------------------------------------------------------------------------

Schedule I

 

Stockholder

 

Address

 

Shares of Company Common

Stock Held Beneficially or of-Record

Susser Family Limited

Partnership

 

C/O Susser Holdings

Corporation,

4525 Ayers Street,

Corpus Christi, Texas 78415

  2,263,767 Sam L. Susser  

C/O Susser Holdings

Corporation,

4525 Ayers Street,

Corpus Christi, Texas 78415

  90,128

 

[Schedule I to Support Agreement]